Citation Nr: 1750570	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-33 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for a lumbar spine disorder.

6.  Entitlement to service connection for a breathing disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  The transcript of this hearing has been associated with the claims file.

In January 2016 these claims were remanded.  The case is now again before the Board.

The issues of service connection for a bilateral foot disorder, bilateral knee disorder, lumbosacral spine disorder, and breathing disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no time during the pendency of this claim did the Veteran manifest hearing loss within the meaning of VA regulations.  

2.  The Veteran manifests bilateral tinnitus, which had its onset during active service and has been continuously present since.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  The criteria for service connection for bilateral tinnitus are met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in November 2010 and August 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
Hearing Loss

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 391 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

With regard to a present disability, the Veteran underwent VA audiological examination in September 2013.  

HERTZ
Sep 2013
500
1000
2000
3000
4000
Right
5
10
10
10
20
Left
5
10
5
20
20

None of the puretone thresholds are 40 or more decibels, and there no puretone thresholds in either ear that are 26 decibels or greater.  Moreover, CNC Maryland speech recognition scores are 100 percent, in both ears.  See September 2013 VA DBQ audiological examination.  These findings do not represent hearing loss within the meaning of 38 C.F.R. § 3.385.  There are no auditory thresholds measuring 26 decibels or greater, and Maryland CNC speech recognition scores are above 94 percent.  

Similarly, additional February 2016 audiological examination also revealed puretone thresholds above that required to demonstrate hearing loss within the meaning of 38 C.F.R. § 3.385.  Puretone thresholds were then measured at:

HERTZ
Feb 2016
500
1000
2000
3000
4000
Right
20
15
10
20
35
Left
15
15
15
15
35

None of the puretone thresholds are 40 or more decibels, and there is only one puretone threshold in each ear that is 26 decibels or greater.  Moreover, CNC Maryland speech recognition scores are 100 percent, in both ears.  See February 2016 VA DBQ Examination for Audiology.

The Veteran testified as to his exposure to noises inservice in a May 2015 hearing before the undersigned VLJ, describing exposure to aircraft noise and to equipment noise, particularly in tight and enclosed spaces.  The Veteran is qualified to say that he experienced loud noises during service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he does not assert nor does the record show, he has the expertise to diagnose hearing loss or to conduct audiometric testing in the manner to obtain the results required to demonstrate hearing loss within the meaning of 38 C.F.R. § 3.385.  See Jandreau v. Nicholson, 492 F.3d 1873, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In the case of hearing loss, the Board is bound by the regulations which define hearing loss specifically.  As hearing loss is not demonstrated within the requirements of 38 C.F.R. § 3.385, the evidence cannot establish a current disability of hearing loss.  Accordingly, audiological test results in September 2013 and February 2016 do not demonstrate a current disability of hearing loss within the meaning of 38 C.F.R. § 3.385 (2016).  The preponderance of the evidence is against a finding of hearing loss.  There is no reasonable doubt to be resolved.  Service connection for bilateral hearing loss is not warranted.  


Tinnitus

During VA examination in September 2013, the Veteran denied any ringing or tinnitus in his ears.  Accordingly, the examiner did not diagnose tinnitus. 

However, during his hearing before the undersigned VLJ in May 2015, the Veteran testified that he did experience ringing in his ears during active service, and that he had continued to manifest this ringing from then to the present.  

In January 2016, the Veteran's claim was remanded for further audiological examination.  

In February 2016, the Veteran underwent VA examination, in which he reported that he experienced ringing in his ears, but he could not say how long it had been there.  He further reported that it came and went, and he had no real problem with it.  The examiner opined that tinnitus was less likely than not caused by or a result of military noise exposure:

The record contains no other opinions or findings concerning the etiology of the Veteran's tinnitus.  In this case, as in the case concerning his claim for hearing loss, the Veteran has testified he was exposed to aircraft noise and to equipment noise, particularly in tight and enclosed spaces .  The Veteran is qualified to say that he experienced loud noises during service.  See Layno, supra.  He has also testified that he has experienced tinnitus since then to the present.  Unlike hearing loss, tinnitus is not subject to a definition of record and, is almost entirely diagnosed based on the individual's statements.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Jandreau v. Nicholson, 492. F.3d 1372, 1377 (Fed. Cir. 2007).

Thus, the evidence is in relative equipoise.  All reasonable doubt is settled in the Veteran's favor given his sworn testimony of onset of tinnitus during active service and the continuation of such tinnitus since then to the present.  

Resolving all reasonable doubt in the Veteran's favor, service connection for bilateral tinnitus is warranted.
ORDER

Entitlement to service connection for bilateral ear hearing loss is denied.  

Entitlement to service connection for bilateral tinnitus is granted.


REMAND

In addition, the Veteran seeks service connection for a bilateral foot disorder, knee disorder, lumbosacral spine disorder, and a breathing disorder.

VA examinations conducted in February 2016 reflect that the Veteran is diagnosed with bilateral pes planus, hallux valgus and degenerative arthritis of the feet; patellofemoral pain syndrome and degenerative arthritis of both knees; lumbosacral strain and degenerative arthritis of the lower back; and mild bronchitis.  See February 2016 VA DBQ Examinations for Feet, Knees, Back, and Respiratory Disorders.

These diagnoses meet the requirement for current disability under Shedden v. Principi, 391 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In addition, the Veteran testified as to inservice wear and tear on his joints during active service, which he argues caused injury to his bilateral feet, knees, and lower back.  In addition, he testified that he duties required painting, including using a spray painter.  He reported he did not have a respirator for protection, but only paper cover for his mouth.  He stated this was inadequate, especially when painting was required in tight and/or closed spaces.  The Veteran's sworn testimony is sufficient to establish the second element of Shedden.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The VA examiners provided negative opinions, finding that the diagnosed feet and knee disorders, lower back disorder, and respiratory disorder were not the result of active duty.  However, the examiners' rationale in all cases was based on a finding that there were no inservice complaints of or treatment for these disabilities.  Thus, it does not appear that the examiner appropriately considered the Veteran's testimony concerning his inservice strains and stresses, and the impact of those strains and stresses, as reinforced by the circumstances of his active service, on his body.  As such, the examinations are not adequate for the purposes of adjudicating these claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all treatment records identified but not of record.  Ask the Veteran and his representative for assistance, if needed.  Ensure that any and all VA treatment records not already of record are obtained.  

2.  Thereafter, return the February 2016 VA examinations to the examiners for review and addendum to the opinions or, if the examiner(s) is not available or the AOJ determines that additional examination is required, schedule the Veteran for VA examinations to determine the nature, extent, and etiology of his claimed bilateral foot, bilateral knee, lower back, and respiratory disorders.  The claims folder and this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.

The examiner is asked to answer the following questions:  

a.  Is it at least as likely as not (50 percent or greater) that:
(1) any manifested bilateral foot disorder to include pes planus, hallux valgus and degenerative arthritis; (2) bilateral knee disorder to include patellofemoral pain syndrome and degenerative arthritis; 
(3) lower back disorder to include lumbosacral strain and degenerative arthritis; and 
(4) respiratory disorder to include bronchitis 

had its onset during active service or was the result of active service or any incident therein including wear and tear on the Veteran's joints (feet, knees, back) and exposure to paint and other noxious elements without proper protection (respiratory), as the Veteran described in the May 2015 hearing testimony?

A complete rationale for all opinions is required, and the examiner must indicate that he or she reviewed the claims file, including the Veteran's testimony as related to his claims in May 2015. 

3.  After ensuring that the requested development is complete and conducting any other development deemed necessary, the AOJ should re-adjudicate the claims.  If any claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


